USDC IN/ND case 2:16-cv-00125-JVB-JEM document 83 filed 10/04/19 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

BENNIE KENNEDY,                                )
          Plaintiff,                           )
                                               )
               v.                              )       CAUSE NO.: 2:16-CV-125-JVB-JEM
                                               )
PRAIRIE STATE COLLEGE, et al.,                 )
           Defendants.                         )

                                               ORDER

       This matter is before the Court sua sponte. Plaintiff has filed a number of documents titled

“Notice of Pleading Filed in a Related Case” [DE 80, 81, and 82] attaching documents originally

filed in another case.

       Northern District of Indiana Local Rule 40-1 provides that “[a] party must file a notice of

related action as soon as it appears that the party’s case and another pending case: (1) arise out of

the same transaction or occurrence; (2) involve the same property; or (3) involve the validity or

infringement of the same patent, trademark, or copyright.” N.D. Ind. L.R. 40-1(d). No such notice

has been filed in this case or in the 2012 case referred to by Plaintiff, and the Court notes that

judgment has been entered in that case, with the judgment affirmed by the Court of Appeals for the

Seventh Circuit. To the extent that Plaintiff is attempting to re-litigate a closed case, or that there

are concerns about payment of the sanctions awarded to Defendants in the 2012 case and affirmed

by the Seventh Circuit, those issues should be addressed in the appropriate forum. If Plaintiff wishes

to file a notice of related action, he must identify the case(s) he believes to be related and why, and,

if the cases are indeed related, the later-filed cases will be transferred to the judge handling the

earlier-filed case in accordance with local Rule 40-1(e). Furthermore, even if the cases are related,

documents should not be filed in multiple cases unless so ordered by the Court in its ruling on a
USDC IN/ND case 2:16-cv-00125-JVB-JEM document 83 filed 10/04/19 page 2 of 2


Motion for Consolidation under Local Rule 42-2.

       Accordingly, the Court hereby STRIKES the documents and attachments at [DE 80, 81, 82].

       SO ORDERED this 4th day of October, 2019.

                                           s/ John E. Martin
                                           MAGISTRATE JUDGE JOHN E. MARTIN
                                           UNITED STATES MAGISTRATE JUDGE
cc:    All counsel of record
